Citation Nr: 1411537	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-31 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for left shoulder status post arthroscopy with debridement, evaluated at 10 percent prior to July 23, 2011, and at 30 percent beginning July 23, 2011.

2.  Entitlement to a rating in excess of 10 percent for right shoulder status post arthroscopy with debridement.

3.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome.

4.  Entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome.

5.  Entitlement to service connection for hypertension.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a groin/testicular disability.

7.  Entitlement to service connection for a groin/testicular disability.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

9.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to December 2001.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2009, December 2009, and March 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.    

The May 2009 rating decision denied reopening of the Veteran's claims for service connection for epididymitis (claimed as groin pain) and degenerative stenosis of the lumbar spine (claimed as back/hip pain).  The December 2009 rating decision continued to deny reopening of the service connection claims for epididymitis/groin pain and degenerative stenosis of the lumbar spine, and granted an increased rating of 10 percent for right knee patellofemoral syndrome and granted an increased rating of 10 percent for left knee patellofemoral syndrome, each rating made effective October 20, 2009, the date of the claims for increased ratings.  The March 2010 rating decision granted an increased rating of 10 percent for left shoulder ligamentous injury status post arthroscopy with debridement and granted an increased rating of 10 percent for right shoulder ligamentous injury status post arthroscopy, each made effective December 29, 2009, the date of the Veteran's claims for increased ratings.  The March 2010 rating decision also denied service connection for hypertension.  

In a July 2013 rating decision, the RO granted an increased rating of 30 percent for left shoulder status post arthroscopy with debridement to 30 percent, effective July 23, 2011, the date of the VA examination which the RO indicates shows a worsening of the disability.

The Veteran testified at a videoconference hearing held before the undersigned Veteran's Law Judge in November 2013.  A transcript of that hearing is of record.

The issues of entitlement to service connection for a groin/testicular disability, entitlement to service connection for a low back disability, entitlement to service connection for hypertension, and X are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 2002 rating action denied the Veteran's claim for service connection for epididymitis (claimed as groin pain); the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period for that decision.

2.  Evidence received since the September 2002 rating action is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a groin/testicular disability.

3.  A December 2004 rating action denied the Veteran's claim for service connection for back pain; the Veteran did not appeal that decision in a timely manner, but, he submitted new and material evidence within the appeal period for that decision.

4.  A February 2005 rating action denied the Veteran's claim for service connection for back pain; the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period for that decision.

5.  Evidence received since the February 2005 rating action is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disability.

6.  At the November 2013 videoconference hearing before the undersigned, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant of his desire to withdraw his appeal for the issue of entitlement to an increased rating for left shoulder status post arthroscopy with debridement, evaluated at 10 percent prior to July 23, 2011, and at 30 percent beginning July 23, 2011. 


CONCLUSIONS OF LAW

1.  The September 2002 rating action is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a groin/testicular disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The December 2004 rating action is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

4.  The February 2005 rating action is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

5.  Evidence submitted to reopen the claim of entitlement to service connection for a back disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

6.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the issue of entitlement to an increased rating for left shoulder ligamentous injury status post arthroscopy with debridement, rated at 10 percent prior to July 23, 2011, and at 30 percent beginning July 23, 2011.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Substantive Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The appellant, at the November 2013 videoconference hearing, has withdrawn his appeal of the issue entitlement to an increased rating for left shoulder status post arthroscopy with debridement, evaluated at 10 percent prior to July 23, 2011, and at 30 percent beginning July 23, 2011.  Such withdrawal is effective the date the withdrawal was received at the Board.  38 C.F.R. § 20.204(b)(3).  Accordingly, the Board does not have jurisdiction to review the appeal of this issue.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2012).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Legal Analysis

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The RO originally denied service connection for epididymitis, claimed as groin pain, in a September 2002 rating decision.  After the Veteran was notified in October 2002, the Veteran did not submit any additional evidence addressing the basis of the denial of his claim for service connection, nor did he file a timely substantive appeal.  Therefore, the September 2002 rating decision denying service connection for epididymitis, claimed as groin pain, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

The basis of the denial of service connection for epididymitis, claimed as groin pain, found in the September 2002 rating decision was that although there is a record of treatment in service for this disability, no further findings or disability was found at service separation, and although current VA examination revealed a pulling sensation in the testicles, no injury or cause for this was noted in the medical records.  

Evidence submitted and obtained since the September 2002 rating action includes an August 2011 letter from a private urologist, Dr. Morrow, which reflects that the Veteran had acute and chronic testicular pain documented as far back as 1992, and the diagnosis of testicular pain and orchalgia were used by the treating physicians while he was in service.  He currently has acute and chronic orchalgia.  Dr. Morrow opined, after reviewing the Veteran's service treatment records and current medical record, that the diagnosis of testicle pain/orchalgia had its onset while the Veteran was on active duty and it continued after discharge from service.  

Service connection for back pain was originally denied in a December 2004 rating decision.  Notice of the decision was sent in January 2005.  In January 2005 the Veteran submitted evidence showing he attended physical therapy and had a diagnosis of lumbosacral spondylosis.  In a February 2005 rating decision the RO confirmed and continued the previous denial of service connection for back pain.  After the Veteran was notified in February 2005, the Veteran did not submit any additional evidence addressing the basis of the denial of his claim for service connection, nor did he file a timely substantive appeal.  Therefore, the February 2005 rating decision denying service connection for back pain is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

The basis of the denial of service connection found in the February 2005 rating decision was the evidence did not show treatment for a chronic back disability in service, or that any current chronic back disability is related to service.  

Evidence submitted and obtained since the February 2005 rating action includes an August 2009 VA neurology consult which reflects that the Veteran presented with back pain that has been present since 1991.  He denied any trauma at the outset of the pain but he was deployed to Iraq and performed heavy lifting.  Additionally, a December 2009 VA physical therapy consult reflects an assessment of history of chronic low back pain most likely related to activities while active in the military.  Also added to the record is a February 2010 letter from a private physician, Dr. Ferguson, which reflects that an MRI of the lumbar spine from July 2004 shows a central disc protrusion/extrusion consistent with a lumbar spine impingement.  Dr. Ferguson indicated that in light of the 2004 MRI findings, it is reasonable to believe that the Veteran's back and groin/testicular pains are connected.  Dr. Ferguson indicated that he believes this medical problem began during the Veteran's military career and it is reasonable to think this will bother him the rest of his life.  

As previously noted, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In this case, the newly submitted evidence reflects current diagnoses where there were previously none, and suggests an etiological nexus to an in-service event or injury.  

Therefore, the Board finds the above newly received evidence is both new and material evidence as defined by regulation.  See 38 C.F.R. §§ 3.156(a), 3.304(f); Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which "does not require new and material evidence as to each previously unproven element of a claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein). 

The claims of entitlement to service connection for a back disability and a testicular/groin disability are therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the issue of entitlement to service connection for a groin/testicular disability is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the issue of entitlement to service connection for a back disability is reopened, and to that extent only, the appeal is granted.

The appeal for the issue of entitlement to an increased rating for left shoulder status post arthroscopy with debridement, evaluated at 10 percent prior to July 23, 2011, and at 30 percent beginning July 23, 2011, is dismissed. 

REMAND

A November 2009 VA examination report reflects that the Veteran is currently in vocational rehabilitation because he is trying to become a teacher.  It was noted that he had previously been a truck driver, but he is now unable to do strenuous work, including truck driving, and this is why he is in vocational rehabilitation.  A review of the record reflects that the Veteran's vocational rehabilitation records are not in the claims file.  Therefore, they should be obtained.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records, as they may affect all of the Veteran's claims on appeal.  38 C.F.R. § 3.159(c) (2013).

The Veteran most recently underwent a VA examination for his knee disabilities in November 2009.  The examination report reflects that the Veteran does not use any assistive devices for his knees and that he denied swelling of the knees.  At the hearing before the undersigned, the Veteran indicated that he wears braces on his knees and that he experiences swelling of the knees.  A March 2010 VA treatment record reflects that the Veteran was measured and fit with bilateral neoprene knee braces.

At the November 2013 hearing before the undersigned the Veteran stated that he had recently undergone an MRI for his right shoulder and that his most recent medical appointment for his right shoulder was two or three months earlier.  The most recent VA examination performed regarding the Veteran's right shoulder was accomplished in July 2011.  At that examination the Veteran did not report any weakness.  However, at the Board hearing he testified that he has weakness in his right shoulder.  Furthermore, the July 2011 VA examination is inadequate because it does not adequately address whether there is additional functional limitation or impairment on repetitive use or during flare-ups due to pain, weakness, fatigue, incoordination, or lack of endurance.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

To ensure that the record reflects the current severity of the Veteran's service-connected patellofemoral syndrome of the knees and right shoulder disability, the Veteran should be provided a more contemporaneous VA orthopedic examination.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 ; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

With respect to the Veteran's claims of entitlement to service connection for a groin/testicular disability and a low back disability, the service treatment records show complaints of testicular pain as well as complaints of back pain.  Specifically, the service treatment records show that the Veteran was seen for complaints of pain in his testicles many times between December 1992 and January 2001.  In January 1993 the assessment was epididymitis.  In January and February 1995 the impression was orchalgia.  In October 2000 the diagnosis was mild early epididymitis.  In January 2001 the assessment was orchalgia.  The separation examination reflects normal genitourinary examination and the Veteran did not report any genitourinary/testicular/groin complaints at the time of separation.  

The service treatment records also show complaints of back pain.  Specifically, a November 1992 service treatment record reflects complaints of back pain radiating into his groin and knees, which had been ongoing for three weeks.  The assessment was rule-out spasm.  A December 1994 service treatment record reflects complaints of lower back pain which radiates to his testicles.  He denied trauma to his back.  The assessment included questionable musculoskeletal pain.  A February 1933 X-ray study of the lumbosacral spine was normal.  In December 1997 the Veteran complained of low back pain.  He stated that there was a snap in his back when doing sit-ups.  A December 1997 X-ray study revealed normal sacrum and coccyx, and no acute diagnostic abnormality within the lumbar spine.  The separation examination reflects normal examination of the spine and the report of medical history at separation indicates that the Veteran denied recurrent back pain or any back problem.

The Veteran essentially contends that he has had groin/testicular symptoms and back symptoms since service.  The record contains a February 2010 letter from a private physician, Dr. Ferguson, which notes that the Veteran's service treatment records were reviewed.  Dr. Ferguson indicated that the Veteran had numerous presentations for groin/testicular pain that radiated to or from his back from 1992 to 2001.  Dr. Ferguson indicated these findings are consistent with a lumbar disc protrusion.  Dr. Ferguson noted that a July 2004 MRI of the lumbar spine showed a central disc protrusion/extrusion consistent with a lumbar nerve impingement.  Dr. Ferguson indicated that he believes the Veteran's groin/testicular pain is connected to the back, and that this problem began during his military career and it is reasonable to think this will bother him the rest of his life.

In an August 2011 letter, the Veteran's private urologist, Dr. Morrow, opined that the Veteran's current diagnosis of testicle pain/orchalgia had its onset while he was on active duty and it continued after discharge from service.  

An August 2009 VA neurology consult reflects that the Veteran presented with back pain that has been present since 1991.  He denied any trauma at the outset of the pain but he was deployed to Iraq and performed heavy lifting.  Additionally, a December 2009 VA physical therapy consult reflects an assessment of history of chronic low back pain most likely related to activities while active in the military.  

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Consequently, the Veteran should be scheduled for a VA examination to determine the nature and etiology of any current disability of the groin/testicles and back.  

At the Board hearing the Veteran indicated that he receives private treatment for some of his disabilities at issue, to include from Dr. Ferguson, Dr. Morrow, Dr. Hibbits, and Dr. Petit from Richland Memorial.  While records from Dr. Ferguson up to April 2010 are of record, and medical records from Dr. Hibbits up to August 2004 are of record, there are no records beyond these dates, nor are there any records of treatment (only a letter is in the claims file) from Dr. Morrow or Dr. Petit from Richland Memorial.  Therefore, as the case is already being remanded, an attempt to obtain additional private treatment records should be made.

The record reflects that the Veteran receives treatment through VA.  The record contains VA treatment records from the VA Medical Center in Columbia, South Carolina, dating through October 2011.  As such, the Veteran's VA treatment records dating from October 2011 to the present should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide names/addresses/authorization to obtain up-to-date private treatment records from Dr. Hibbits (from August 2004 through the present), Dr. Ferguson (from April 2010 through the present), Dr. Morrow (all records), and Dr. Petit from Richland Memorial (all records).  If such authorization is provided by the Veteran, undertake all appropriate efforts to obtain such treatment records.  Any negative response should be documented and maintained in the claims file.  The RO must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile. If no records are obtained, the RO must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 § 505(a), Pub L. 112-154, 126 Stat. 1165 (August 6, 2012) (codified as amended at 38 U.S.C.A. § 5103(A)(b)(2)(B) (West 2002 & Supp. 2012)).

2.  Obtain the Veteran's VA Vocational Rehabilitation file and associate it with the claims file.

3.  Obtain copies of the Veteran's VA treatment records from the Columbia VA Medical Center and any associated outpatient clinics dating from October 2011 to the present, and associate them with the claims file.

4.  Schedule the Veteran for a genitourinary examination in order to determine the nature and etiology of any current testicular/groin disability.  The claims file and a copy of this Remand must be provided to the examiner and reviewed in conjunction with the examination.  Any appropriate diagnostic testing should be conducted.  All pertinent symptomatology and findings must be reported in detail.  

All current disabilities of the groin and/or testicles must be documented.  

In rendering a diagnosis of a current groin/testicular disability, the examiner is instructed that pain by itself is not a disability.  There must be a disability underlying the pain.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  It is the functional loss due to pain that is considered.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In this regard, although the Veteran has been diagnosed with orchalgia, the examiner should describe any functional impact due to the orchalgia.

After a review of the examination findings and the entire evidence of record, to include the treatment records detailed below, the examiner must provide an opinion as to whether any current testicular/groin disability (to include epididymitis and prostatitis, which were diagnosed during the period of the claim at the November 2002 VA examinations) is at least as likely as not (50 percent probability or greater) related to his active military service, to include the diagnoses of orchalgia, epididymitis, urinary tract infections, and/or any other genitourinary diagnoses made during service. 

If, and only if, service connection for a back disability is established, the examiner should also provide an opinion as to whether it is at least as likely as not (ie., a 50 percent or greater probability) that any current groin/testicular disability was caused or aggravated (permanently worsened beyond the normal progression of the disease) by the service-connected back disability.

In rendering the above opinions, the examiner should specifically discuss the Veteran's complaints of ongoing symptoms since service, as well as the following service treatment records:  the many complaints of pain in his testicles between December 1992 and January 2001, including the January 1993 the assessment of epididymitis, the January and February 1995 impression of orchalgia, the October 2000 diagnosis of mild early epididymitis, the January 2001 assessment of orchalgia; the many genitourinary complaints and findings from January 1983 to January 1995; the separation examination, which reflects normal genitourinary examination, and report of medical history at separation which indicates that the Veteran did not report any genitourinary/testicular/groin complaints.  

The examiner should also specifically discuss the February 2010 letter from a private physician, Dr. Ferguson, which states that it is reasonable to believe that the Veteran's back and groin/testicular pains are connected, and that this medical problem began during his military career and it is reasonable to think this will bother the Veteran the rest of his life; and the August 2011 letter from Dr. Morrow which states that the Veteran's testicle pain/orchalgia had its onset while he was on active duty and has continued after discharge from service.  

All stated opinions should be supported by a clear rationale, and should include a discussion of the specific evidence on which the opinion is based.

5.  Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of any current back disability, and the current severity of his patellofemoral syndrome of the knees and his right shoulder, status post arthroscopy with debridement.  The claims file and a copy of this Remand must be provided to the examiner and reviewed in conjunction with the examination.  Any appropriate diagnostic testing, to include X-rays or magnetic resonant imaging tests (MRIs) should be conducted.  

With respect to the back, all pertinent symptomatology and findings must be reported in detail and all current back diagnoses should be provided.  Any indicated diagnostic tests, including radiographic studies, deemed necessary for an accurate assessment must be conducted.  After a review of the examination findings and the entire evidence of record, to include the service treatment records detailed below, the examiner must provide an opinion as to whether any current back disability (to include, but not limited to, the following disabilities diagnosed during the period of the claim:  degenerative disc disease, degenerative joint disease, degenerative stenosis at L5-S1, and spondylosis) , is at least as likely as not (50 percent probability or greater) related to his active military service. 

If, and only if, service connection for a groin/testicular disability is established, the examiner should also provide an opinion as to whether it is at least as likely as not (ie., a 50 percent or greater probability) that any current back disability was caused or aggravated (permanently worsened beyond the normal progression of the disease) by the service-connected groin/testicular disability.

In rendering the above opinions, the examiner should specifically discuss the following service treatment records:  the November 1992 service treatment record which reflects complaints of back pain for three weeks that radiates into his groin and knees, and which shows an assessment of rule-out spasm; the December 1994 service treatment record showing complaints of lower back pain which radiates to his testicles and containing an assessment of questionable musculoskeletal pain; the February 1993 X-ray study of the lumbosacral spine which was normal; the December 1997 service treatment record showing complaints of low back pain and a snap in his back when doing sit-ups; the December 1997 X-ray study which revealed normal sacrum and coccyx, and no acute diagnostic abnormality within the lumbar spine; the service separation examination which reflects normal examination of the spine; and the report of medical history at separation which indicates that the Veteran denied recurrent back pain or any back problem.

The examiner should also specifically discuss the August 2009 VA neurology consult which reflects that the Veteran presented with back pain that has been present since 1991 (he denied any trauma at the outset of the pain but he was deployed to Iraq and performed heavy lifting); the December 2009 VA physical therapy consult which reflects an assessment of history of chronic low back pain most likely related to activities while active in the military; the February 2010 letter from a private physician, Dr. Ferguson, which reflects that an MRI of the lumbar spine from July 2004 shows a central disc protrusion/extrusion consistent with a lumbar spine impingement, and which contains an opinion that it is reasonable to believe that the Veteran's back and groin/testicular pains are connected, and that this medical problem began during his military career and it is reasonable to think this will bother the Veteran the rest of his life.  

All stated opinions should be supported by a clear rationale, and should include a discussion of the specific evidence on which the opinion is based.

With respect to the knees and right shoulder, all ranges of motion of the knees and right shoulder should be tested, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, as discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995). 
If there is functional loss as a result of weakened movement, excess fatigability, or incoordination in the knees and/or right shoulder, the examiner should express the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Furthermore, an opinion must be given as to whether any pain associated with either knee and/or the right shoulder could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The examiner should also determine whether the Veteran has recurrent subluxation or lateral instability of the knees and, if so, its severity. 

Finally, the examiner is asked to comment as to whether the clinical examination showed any ankylosis, malunion or nonunion of the humerus, scapula, or clavicle, or shoulder instability or subluxation.

A complete rationale for all opinions expressed must be provided, to include reference to specific clinical findings or documents in the claims file. 

6.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claim(s).  38 C.F.R. §§ 3.158, 3.655 (2013).

7.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and readjudicate the claims.  If the claims remains denied, the Veteran and his representative should be furnished an appropriate supplemental Statement of the Case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


